[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-14322                   APRIL 15, 2009
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                        ________________________

                   D. C. Docket No. 07-60289-CR-DMM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

HERBERT SILER,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (April 15, 2009)

Before: MARCUS, PRYOR and COX, Circuit Judges

PER CURIAM:
      Michael B. Cohen, appointed counsel for Herbert Siler in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Siler’s conviction and sentence

are AFFIRMED.




                                          2